DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 9 limitation “the seal element surface has a radial height that is equal to a radial height of the seal land surface” must be shown or the feature(s) canceled from the claim(s). This appears to be a typographical error. The corresponding limitation in claim 20 is:
a radial height of the seal element surface is equal to a radial height of the portion of the seal land surface.
The objection to the drawings may be overcome by amending claim 9 to have language similar to claim 20. As written, claim 9 is somewhat contrary to the other limitations in the claim, including the claim 8 limitation the portion of the seal land surface is circumferentially uninterrupted together with the presence of the passage inlet as disclosed on the same side with the sealing surface.
No new matter should be entered.


Claim Objections
Claims 6, 12, and 20 are objected to because of the following informalities:
In claim 6 at line 3, “extend” should be corrected to --extends--.
In claim 12 at line 6, “sealing” should be corrected to --sealingly--.
In claim 20 at line 6, “sealing” should be corrected to --sealingly--.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver (GB 2532197).

    PNG
    media_image1.png
    378
    424
    media_image1.png
    Greyscale

Regarding claim 1, Oliver discloses:
An assembly for a piece of rotational equipment, comprising:
a stationary component (bearing housing 104, see Fig 2A);
a rotating component (shaft 30 at axis 112); and
a dry seal assembly (seal assembly 100 including sealing element 140 and oil mist separator device 110) and configured to substantially seal (p.8 line 13-16) an annular gap between the stationary component and the rotating component, the dry seal assembly (p.6 lines 7-8 “air-riding” is dry, “contacting” does not disclose any lubricant, in Fig 2A no lubricant passageways have an outlet where the seals are in abutment) comprising a seal element (140) and a seal land (110 at 126);
the seal element (140) mounted to the stationary component (104, p.8 lines 13-14) and configured to sealingly engage the seal land (p.8 line 14); and
the seal land (110) mounted to the rotating component (p.8 line 29, p.8 lines 9-11) and configured to permit gas leakage (from 116 to 124, col 8 line 29 - p.9 line 2) across the dry seal assembly through a passageway (130) in the seal land.
Regarding claim 2, Oliver discloses:
the passageway includes a plurality of apertures (passage 130 from 120 to 116) within the seal land, and the plurality of apertures are arranged in an annular array (p.8 lines 25-27).
Regarding claim 5, Oliver discloses:
the rotating component (shaft 30) is configured to rotate about an axis (112);
the seal land extends axially along the axis to an axial side (114);
the seal land extends radially, relative to the axis, to a radial outer side (122);
a first end orifice (116) of a first of the plurality of apertures is located at the axial side; and
a second end orifice (124) of the first of the plurality of apertures is located at the radial outer side.
Regarding claim 6, Oliver discloses:
the rotating component (shaft 30) is configured to rotate about an axis (112);
the passageway (130) extend through the seal land from an inlet (116) to an outlet (124); and
the inlet of the passageway is located radially inboard (see Fig 2A), relative to the axis, of an interface between the seal land (110 at 126) and the seal element (140).
Regarding claim 7, Oliver discloses:
the seal element comprises a carbon seal element (140, p.6 lines 1-2).
Regarding claim 8, Oliver discloses:
the seal land (110) is configured with a seal land surface (126);
the seal element (140) is configured with a seal element surface (where it engages with 126);
the seal element surface sealingly engages a portion of the seal land surface to form a seal interface between the seal element and the seal land (p.8 lines 14-16); and
the portion of the seal land surface is circumferentially uninterrupted (as would be understood by one of ordinary skill in the art from Fig 2A, together with the specification, in particular where 126 is described as a “peripheral sealing surface” at p.6 line 15, the rotary seal will not be effective if surface 126 is interrupted, particularly in the embodiment where 140 is a contacting carbon seal element as described on p.6 at lines 1-2).
Regarding claim 11, Oliver discloses:
the piece of rotational equipment is a gas turbine engine (p.1 lines 3-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (GB 2532197) as applied to claim 2 and in view of Kovacik (US 2018/0045316).
Regarding claim 3, Oliver does not disclose:
the passageway further includes an annular groove fluidly coupled with the plurality of apertures.

    PNG
    media_image2.png
    684
    484
    media_image2.png
    Greyscale

Kovacik teaches:
a seal land for a bearing compartment, the seal land having an annular groove 132 to reduce the weight of the land, and also functioning to collect lubricant and direct it into passages 146 through the land ([0027]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly of Oliver by including an annular groove fluidly coupled to the plurality of apertures in order to obtain the benefit of reducing the weight of the seal land. In the combination, since the Oliver’s inlets are 116 and 120, and the groove partly functions to collect fluid to direct it into the holes, the groove is located at the inlet at 116 and/or 120.
Regarding claim 4, the assembly of Oliver as modified by the groove of Kovacik teaches:
the rotating component (with continued reference to Oliver, except as noted: shaft 30) is configured to rotate about an axis (112);
the seal land extends axially along the axis to an axial side (114);
the seal land extends radially, relative to the axis, to a radial outer side (122);
the annular groove is located at the axial side (since the inlet 116 and/or 130 is at the axial side, the groove is located at the axial side); and 
an end orifice (116) of a first of the plurality of apertures is located at the radial outer side.
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. If claim 9 is corrected as suggested in the Drawings section of this Action, then it will still be considered to contain allowable subject matter.
Claims 12 and 20 are objected to for formal matters, but otherwise allowed.
Claims 13-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 12 and 20, the nearest prior art is considered to be Slayton (US 4,406,460).

    PNG
    media_image3.png
    294
    296
    media_image3.png
    Greyscale

Regarding claim 12, Slayton discloses:
An assembly for a piece of rotational equipment (col 2 lines 21-23), comprising:
a seal land (seal land 20) comprising a seal land surface (radial sealing face 22) and a passageway (58), the seal land surface arranged at a side (right side in Fig 3) of the seal land and extending circumferentially around an axis (of the shaft, see Fig 1), and the passageway extending through the seal land from an inlet (at 56) at the side of the seal land; and
a seal element (seal element 52) comprising a seal element surface (radial sealing face 38), and the seal element configured such that an entirety of the seal element surface sealing engages a portion of the seal land surface (see Fig 3) to form a seal interface between the seal element and the seal land (col 2 lines 47-50);
wherein the seal land is rotatable about the axis (col 2 lines 31-33) relative to the seal element (col 2 lines 54-55).

wherein the portion of the seal land surface is circumferentially uninterrupted.
Slayton discloses oil passages 66 (see Fig 2) circumferentially interrupting the seal land surface. The portion with the passages 66 is needed to meet the limitation an entirety of the seal element surface sealing engages a portion of the seal land surface. That is, because the seal element surface engages the portion of the seal land surface with passages 66, the portion must include the circumferentially interrupted portion.
In a similar manner, with regard to claim 20, Slayton does not disclose:
 the portion of the seal land surface is circumferentially uninterrupted; and
wherein a radial height of the seal element surface is equal to a radial height of the portion of the seal land surface.
Regarding claim 12, Oliver discloses:
An assembly for a piece of rotational equipment (p.1 lines 3-4), comprising:
a seal land (110) comprising a seal land surface (126) and a passageway (130 from 116 to 124), …, and the passageway extending through the seal land from an inlet at the side of the seal land; and
a seal element (140) comprising a seal element surface, …to form a seal interface between the seal element and the seal land (p.8 line 14);
wherein the seal land is rotatable about the axis relative to the seal element (p.8 line 29, p.8 lines 9-11); and
wherein the portion of the seal land surface is circumferentially uninterrupted (as would be understood by one of ordinary skill in the art from Fig 2A, together with the specification, in particular where 126 is described as a “peripheral sealing surface” at p.6 line 15, the rotary seal will not be effective if surface 126 is interrupted, particularly in the embodiment where 140 is a contacting carbon seal element as described on p.6 at lines 1-2).
Oliver does not disclose:
the seal land surface arranged at a side of the seal land and extending circumferentially around an axis
and the seal element configured such that an entirety of the seal element surface sealing engages a portion of the seal land surface
Oliver teaches away from having the sealing surface be a radial surface. Oliver discloses that “A dynamic pressure in the vicinity of the third aperture 124 is greater than a dynamic pressure in the vicinity of the second aperture 120. This pressure differential prevents fluid flow across the seal element 140.” Thus moving the sealing surface away from aperture 124 would reduce seal performance. Aperture 124 is located on a radially outer, circumferential surface of the seal element because it expels oil under centrifugal force. It is also connected to passageways to both axial surfaces of land 110 by geometry intended for oil separation. An alternative embodiment with the runner on a different circumferential surface is shown in Fig 4, and the passage does not provide leakage past the seal. Thus, a modification to meet some limitations of claim 12 and 20 would not necessarily retain the feature


As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rucker (US 4,398,730) is cited by the EPO as an X reference for some claims. This reference does not meet the limitation the seal land mounted to the rotating component and configured to permit gas leakage across the dry seal assembly through a passageway in the seal land. The passage 10, 9, 3 communicates the interior of shaft 9 with the interior of the bearing compartment. The limitation gas leakage across the dry seal assembly is interpreted to require that the passageway connects the same two volumes separated by the seal. The seal separates the interior of the bearing compartment from the exterior of the bearing compartment. Since the seal is not sealing the interior of the shaft, the flow through the passageway 10, 11, 3 is not gas leakage across the dry seal assembly.

    PNG
    media_image4.png
    268
    467
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    326
    549
    media_image5.png
    Greyscale

Shaffer (US 4,928,978) discloses a wet seal 20, 26 with passages 54 capable of allowing air through the rotating seal element 26 (col 2 lines 55-58).

    PNG
    media_image6.png
    302
    492
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    751
    447
    media_image7.png
    Greyscale

Regarding claim 1, Kovacik discloses:
An assembly for a piece of rotational equipment, comprising:
a stationary component (housing 118, [0017]);
a rotating component (shaft [0012]); and
a dry seal assembly (between 124 at 150 and 114 at 142, [0020] “air”, [0030]) configured to substantially seal an annular gap ([0015], [0017], “annular”) between the stationary component and the rotating component (shaft), the dry seal assembly comprising a seal element (124) and a seal land (114);
the seal element (124) mounted to the stationary component ([0050] “stationary seal block 124”) and configured to sealingly engage the seal land (at 150, 142); and
the seal land (114) mounted to the rotating component ([0014], [0021] “shaft”) and configured to permit gas leakage (140, 146, 148) in the seal land.
Obara (JP 2002-266876)

    PNG
    media_image8.png
    250
    253
    media_image8.png
    Greyscale

Regarding claim 1, Obara discloses:
An assembly for a piece of rotational equipment, comprising:
a stationary component (outer race 12);
a rotating component (inner race 12); and
a (16) configured to substantially seal an annular gap (the bearing interior, across gap 12b) between the stationary component and the rotating component, the dry seal assembly comprising a seal element (16) and a seal land (16);
the seal element (12 at 12b) mounted to the stationary component and configured to sealingly engage the seal land; and
the seal land (16) mounted to the rotating component and configured to permit gas leakage across the dry seal assembly through a passageway (17) in the seal land.

Garrison (US 7,780,399)

    PNG
    media_image9.png
    344
    469
    media_image9.png
    Greyscale

Regarding claim 1, Garrison discloses:
An assembly for a piece of rotational equipment (turbomachine, col 1 lines 16-20), comprising:
a stationary component (mounting structure 86, col 9 line 53 - col 10 line 6 “non-rotating portion of the turbomachine”);
a rotating component (shaft, col 9 lines 42-50); and
a dry seal assembly (20, 70) configured to substantially seal an annular gap between the stationary component and the rotating component, the dry seal assembly comprising a seal element and a seal land;



    PNG
    media_image10.png
    181
    166
    media_image10.png
    Greyscale

Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Zelesky (US 2020/0271013) is not available as prior art.

    PNG
    media_image11.png
    255
    491
    media_image11.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745